DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 02/21/2021.

Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 comprises the phrase, “…a second colored input points…” (see line 3) which should instead read, “…a second colored input point…”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process or abstract idea without significantly more. The claim(s) recite(s), “A coordinate mapping method…” with steps of “mapping” which is seen as a concept performed in 
Claims 26-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process or abstract idea without significantly more. The claim(s) recite(s) “A coordinate mapping method…” with steps of “mapping” which is seen as a concept performed in the human mind or a mental process.  This judicial exception is not integrated into a practical application because the claims simply recite a process of mapping coordinates without any implicit or explicit recitation of any sort of actual device/circuit/hardware/machine performing the actual process.  The lack of any actual machine performing such a process allows for interpretation that the process is performed via one’s mind since the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception due to any lack of actual output/production of result/etc.  The claims solely “map” data without any actual usage/output/display/production of a result using such data thus there is no element that amounts to significantly more than the abstract idea itself.


Response to Arguments
The cancellation of claims 24 and 25 is noted.
Applicant’s arguments, see pages 6-13 of Applicant’s Remarks, filed 02/21/21, with respect to the 35 USC 102 and 103 rejections of claims 21-23 and 26-31 in view of Brown Elliot have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of the claims have been withdrawn since Applicant’s amendments overcome the prior art of record.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  The Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  In reference to claim 21, the Examiner makes note of the term/concept of mapping coordinates of input image points to a plurality of target subpixels of a display wherein a specific mapping of a second row of input points to a second row of target subpixels is performed such that a plurality of coordinates of  first colored subpixels of the second row of the target subpixels are respectively equivalent to a plurality of coordinate of first colored input points of the second of the input points being shifted in a horizontal direction while a plurality of coordinates of the second for of the second and third colored subpixels of the target subpixels are respectively equivalent to a plurality of coordinates of the second and third colored input points of the second row of the input points.  In reference to claim 26, the Examiner makes note of the term/concept of mapping coordinates of input image points to a plurality of target subpixels of a display wherein a specific mapping of a second input point among input points to a second target subpixel is performed such that a coordinate of the first colored subpixel of the second target subpixel is equivalent to a coordinate of the first colored input point of the second input point with a coordinate shift while coordinate of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.




/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/1/21